DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on August 14, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,272,087 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Regarding applicant’s arguments pursuant to claim 13, and amendments thereto, examiner has fully considered them and are found to be persuasive. Examiner further acknowledges and concurs that the rejection directed to claim 11 was a typographical error and should be directed to claim 13.  The 112 rejections of 13 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art alone or together teaches the limitations of the independent claims 11 and 18 where a program determines a delivery of a bolus condition has commenced, increasing a maximum pressure limit that is compared to a sensed pressure of the fluid line between the infusion pump and the patient; and gradually lowering the maximum pressure limit over a predetermined time period after commencement of the delivery of the bolus condition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/REBECCA E EISENBERG/           Primary Examiner, Art Unit 3783